Citation Nr: 1118939	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-44 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

1.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the service member's death.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The service member was on active duty from March 1971 to March 1975, including service in Indochina.  The service member died in July 2008; the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant, the widow of the Veteran, has come before the VA asking that dependency and indemnity compensation benefits be assigned to her.  She believes that her husband's death, in July 2008, was due to or the result of a disability that was the result of his exposure to chemical dioxins while he was stationed in the Republic of Vietnam.  Thus, she has asked of the Board to find in her favour and grant her benefits.  Upon reviewing the claims folder, it is the determination of the Board that before a decision may be issued on the appellant's claim, that additional information must be obtained and included in the claims folder.  See discussion below.  

The claim folder indicates that the Veteran did indeed serve in Indochina where he is presumed to have been exposed to chemical dioxins while serving there.  The claims folder shows that during the Veteran's lifetime, he was service-connected for carcinoma of the prostate (secondary to chemical dioxin exposure), varicose veins of the right leg, and the post-operative residuals of a right nasal vestibule papilloma.  He was not service-connected for severe chronic obstructive pulmonary disease (COPD), emphysema, or hypertension.  The record indicates that while the Veteran was suffering from prostate cancer, he did not undergo any additional treatment of the cancer.  The medical records suggest that this lack of treatment was due to or because of his severe COPD and alcohol abuse.

In the early spring of 2008, the Veteran developed sores and ulcerations on the legs, along with cellulitis.  He was admitted to the local VA Medical Center (VAMC) where he received extensive treatment for the condition.  The record indicates that the Veteran remained as a patient of the VAMC until the end of June 2008.  He was then sent home for hospice care.  The Veteran remained under hospice care until he died on July [redacted], 2008.

A review of the VAMC medical records does not show a diagnosis of cancer of the lung.  However, when the Veteran was released for hospice care, the hospice care records show repeated notes and diagnoses of carcinoma of the lung.  A medical examiner report, a form that was provided to the state of Missouri concerning whether there was foul play involved in the death of an individual, specifically notes that the Veteran was diagnosed with lung cancer and ultimately died as a result of the progression of the disease.  When the Certificate of Death was accomplished, the following conditions were listed as causing or contributing to his death:  chronic respiratory failure, emphysema, and alcohol dependence.  Neither cancer of the prostate or lung cancer were listed on the death certificate as causing or contributing to or resulting in the Veteran's death.

As reported, the appellant has come before the VA asking that death benefits be awarded to her.  While she has contended that it was the Veteran's prostate cancer that ultimately caused her husband's death, the Board recognizes that another theory of death has been raised by the record - that the Veteran had lung cancer that resulted in the Veteran's death.  See 38 C.F.R. § 3.309(e) (lung cancer is a disease associated with exposure to certain herbicide agents).

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  In this instance, it appears to the Board that the evidence is incomplete as it currently does not contain any comments or opinions concerning the Veteran's possible lung cancer and the effect it may have had at the end of his life-cycle.  Hence, the Board finds that a thorough and contemporaneous review of the medical evidence that takes into account the records of prior medical treatment (the complete claims folder) should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Such an opinion is necessary and will allow the Board/VA to address all of the theories of death that may be appropriate in this claim.  Moreover, since there does appear to be, at the very least, missing or conflicting medical information contained in the claims folder, it the Board's opinion that additional medical evidence should be obtained so that the Board may have all of the necessary evidence before it when it makes a decision on the merits of the appellant's current claim.  

Moreover, the Board notes that the record indicates that the appellant may have received "disability benefits" circa 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain Social Security Administration decisions and records which may have a bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, the record suggests that the Veteran may have received "disability" benefits prior to his death but it unclear what those benefits were for.  Yet, there is no indication that any effort has been made to secure the possible Social Security Administration (SSA) decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

The Board would also note that when the appellant submitted her VA Form 9, Appeal to Board of Veterans' Appeals, dated November 12, 2009, she provided additional comments with respect to her claim.  However, it is unclear to the Board whether the appellant is indicating that she had additional documents to provide in support of her claim, whether she was requesting copies of certain documents that may (or may not) be contained in the claims folder, or whether she was asking, for example, demographic material that is not of record.  Accordingly, the appellant should be asked to clarify her statements.    

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant has not been notified of the conditions that were service-connected at the time of the Veteran's death and how to substantial a DIC claim based on those conditions. 

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review.  More specifically, the appellant should be issued a letter addressing the elements required under Hupp v. Nicholson, 21 Vet. App. 342 (2007), supra.  Specifically, the letter should inform the appellant of the service member's service-connected disabilities, explain the evidence and information required to substantiate a DIC claim based on those conditions or a condition not yet service connected.  A copy of the Hupp letter provided to the appellant should be included in the claims folder for review.  See also 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).

2.  The RO/AMC should contact the appellant with respect to the VA Form 9, Appeal to Board of Veterans' Appeals, dated November 12, 2009, and request clarification concerning her written statements on the bottom of the form (Item 10).  If the appellant responds in such a manner that indicates that she is requesting information and documents that may be contained in the claims folder, the RO/AMC should provide the documents requested.  If she is indicating that there are outstanding records that are relevant to the claim, she should either provide the records or provide authorization that is sufficient for VA to obtain the records on her behalf.  All action taken by the RO/AMC should be annotated in the claims folder for review. 

3.  The AMC/RO should request all documents pertaining to any award or denial of disability benefits from the Social Security Administration (SSA) to the service member, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records, upon which the SSA based its decision.  All action should be documented in the claims folder.  If such records are not ultimately obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e).  

4.  The RO/AMC should then refer the Veteran's claim file to an appropriately qualified physician or physicians for the purpose of obtaining an opinion, with complete rationale, addressing the following questions:

a.  Does the record show that the Veteran had carcinoma of the lung?

b.  Does the record show that the Veteran was suffering from ischemic heart disease?

c.  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's prostate cancer contributed substantially or materially to cause his death; that it combined to cause death; that it aided or lent assistance to the production of death; and/or rendered the Veteran less capable of resisting the effects of other diseases causing death?

d.  If the Veteran had lung cancer, though it is not listed on the Certificate of death, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lung cancer contributed substantially or materially to cause his death; that it combined to cause death; that it aided or lent assistance to the production of death; and/or rendered the Veteran less capable of resisting the effects of other diseases causing death?

e.  If it is determined that the Veteran was suffering from ischemic heart disease at the time of his death, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's ischemic heart disease contributed substantially or materially to cause his death; that it combined to cause death; that it aided or lent assistance to the production of death; and/or rendered the Veteran less capable of resisting the effects of other diseases causing death?

f.  Were the Veteran's diagnosed disabilities of chronic obstructive pulmonary disease, emphysema, and respiratory failure related to or caused by the appellant's military service to include as being due to his presumed chemical dioxin exposure.  

The claims folder and a copy of this remand are to be made available to the reviewer prior to the review.  The physician or physicians must provide complete rationales for all opinions and conclusions reached.  

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested medical opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010) and Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


